Citation Nr: 0715131	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back condition.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from July 1975 until July 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board first considered this appeal in May 2006 and 
remanded the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The June 1998 rating decision denying a claim for 
entitlement to service connection for a back condition and 
hearing loss is final.

2. The evidence associated with the claims file subsequent to 
the June 1998 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for a back condition and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The evidence associated with the claims file subsequent 
to the June 1998 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for hearing loss and does 
not raise a reasonable possibility of substantiating the 
claim.






CONCLUSIONS OF LAW

1.  Evidence received since the final June 1998 determination 
which denied the veteran's claim of entitlement to service 
connection for a back condition is not new and material, and 
the veteran's claim for that benefit is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2006).

2.  Evidence received since the final June 1998 determination 
which denied the veteran's claim of entitlement to service 
connection for hearing loss is not new and material, and the 
veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a back condition and 
hearing loss.  Claims for service connection for a back 
condition and hearing loss were previously considered and 
denied by the RO in a June 1998 rating decision.  The veteran 
did not appeal this decision and as such the June 1998 rating 
decision is final. 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. 
§ 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In a September 2006 letter, the Appeals 
Management Center (AMC) advised the veteran that claims for 
service connection for a back condition and hearing loss were 
previously denied and had become final.  The AMC defined the 
terms new and material and explained the reasons for the 
previous denial.  The AMC indicated that the evidence 
submitted must relate to this fact in order to be new and 
material.  This notification letter satisfies the 
requirements of Kent.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

At that time of the June 1998 rating decision the evidence of 
record consisted of service medical records, private medical 
records, and VA outpatient treatment records.  Subsequently, 
the veteran submitted additional VA outpatient treatment 
records, private medical records and documentation and 
evidence related to a worker's compensation claim, an Equal 
Employment Opportunity Commission claim and receipt of Social 
Security Administration disability benefits.

The evidence submitted subsequent to the June 1998 rating 
decision is new, in that it was not previously of record.  
However, the newly submitted evidence is not material.  In 
June 1998, the claim for a back condition was denied as there 
was no evidence of a nexus between the current back condition 
and any event or incident during service.  In fact, evidence 
of record at the time of the June 1998 rating decision 
suggested the back condition was related to a subsequent 
work-related accident.  

The evidence submitted since the June 1998 decision provides 
evidence of the current treatment for the back condition; 
however, none of these records relates the current back 
condition to any incident in service, and they are therefore 
not material. Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the appellant's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).  Nor does 
the evidence submitted document continuous symptomatology for 
a back condition since the veteran's discharge from service.  
Thus, the additional evidence is not "material" because the 
evidence does not relate to the unestablished elements of a 
chronic disability during service or a medical nexus between 
a current disability and service.

Similarly, in June 1998, the claim for hearing loss was 
denied as there was no evidence of treatment for hearing loss 
during service and no evidence of a nexus between the current 
hearing loss and any event or incident during service.  The 
evidence submitted since the June 1998 decision does not 
provide evidence of hearing loss during service, nor does it 
relate the current hearing loss to any incident in service.  
The evidence submitted also fails to document continuous 
symptomatology for hearing loss since the veteran's discharge 
from service.  

Thus, the additional evidence is not "material" because the 
evidence does not relate to the unestablished elements of a 
chronic disability during service or a medical nexus between 
a current disability and service.  See Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  

The additional evidence received since the October 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claims, and does not raise a 
reasonable possibility of substantiating the claims.  
Accordingly, the Board finds that the claims for service 
connection for a back condition and hearing loss are not 
reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a back condition is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for hearing loss is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


